Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments in the After Final Response filed 28 October 2021 have been fully considered but they are not persuasive, as further discussed hereunder. 
Applicant argues (remarks page 3) that Lin does not teach that at least one of the plurality of RF zone electrodes is provided outside of a central region in which a hollow ceramic shaft is projected onto the ceramic substrate and is connected to a corresponding one of the plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate via a rectangular band-shaped jumper that has an extending direction that extends outwardly from the corresponding one of the plurality of conductors for RF zone electrode that is not at the center of the ceramic substrate in a linear direction that is parallel to a radial direction from the center of the ceramic substrate, as in the case of the claimed invention.
Examiner responds in response to applicant's arguments against the references individually (Lin), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Lin is cited to teach the structure of a wafer support including “at least one of the plurality of RF zone electrodes is provided outside of a central region in which a hollow ceramic shaft is projected onto the ceramic substrate and is connected to a corresponding one of the plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate” as required by claim 1 (see annotated Fig. 5A of Lin on page 6 of final office action dated 20 Aug 2021, Fig. 5A shows that the electrode 544 is connected to conductor 286 wherein conductor 286 is offset to the left from a center of 
Applicant argues (remarks page 4) applicant argues regarding independent claim 1 that Kimura teaches that the conductors of Kimura Figs. 3A, 3C, 3D, 3F and 3K are not in parallel to a radial direction from the center of the ceramic substrate and thus Kimura is completely missing a rectangular band-shaped jumper that has an extending direction that extends outwardly from a corresponding one of a plurality of conductors for RF zone electrode, which is not at the center of the ceramic substrate, in the central region of the ceramic substrate that extends in a linear direction that is parallel to a radial direction from the center of the ceramic substrate, as in the claimed invention.
Examiner refers to detailed discussion regarding teachings of Lin and Kimura in paragraph 3 above, of Advisory action. Examiner reiterates explanation of the combination of Lin and Kimura hereunder. The claim limitation “a linear direction that is parallel to a radial direction from the center of the ceramic substrate” does not limit the linear direction to be in a same plane as a radial direction from the center of the ceramic substrate, wherein the ceramic substrate is understood to be a three dimensional object. Examiner further explains, when modifying Lin with the teachings of Kimura, a jumper is added in the place where unlabeled horizontal line in Fig. 5A and 5B which leads to RF zone electrode 544 is disposed and one of ordinary skill can understand that such a configuration would result in a jumper that extends in a linear direction that is a parallel (i.e. in parallel plane which is slightly below a plane where the 
In light of the above, independent claim 1 remains rejected.
Additionally, balance claims 2-8 are also rejected.
/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716